Citation Nr: 1042058	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  04-39 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2003 and February 2004 rating decisions of 
the Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In September 2008, the Board remanded 
this case for additional development.  

In June 2008, a hearing was held before the undersigned Veterans 
Law Judge sitting at the RO.  A transcript of the hearing 
testimony is associated with the claims file.


FINDING OF FACT

The claimed in-service stressful experiences have not been 
corroborated and any diagnosis of PTSD was made based on an 
unverified account of in-service events given by the Veteran.  
The preponderance of the evidence is against a finding that the 
Veteran's currently diagnosed PTSD is a result of his service in 
the military.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in correspondences dated September and 
October 2003 of the information and evidence needed to 
substantiate and complete his claims.  While he was not provided 
notice regarding how disability evaluations and effective dates 
are assigned until the August 2010 supplemental statement of the 
case, that error was harmless in light of this decision rendering 
moot any questions concerning what effective date or disability 
rating should be assigned.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is no evidence that any VA error in notifying or assisting 
the appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Governing Law and Regulation

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for a disease diagnosed after service discharge when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) of this chapter; a link established by medical 
evidence between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, the provisions of 38 C.F.R. § 
3.304(f)(3) provide that if a stressor claimed by a veteran is 
related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed.Reg, 39852, 41092 (July 13 and 
15, 2010).  The Board finds, however, that this new regulation 
does not apply in this case because the appellant's claimed 
stressor is not related to a fear of hostile military or 
terrorist activity.  Id.

The evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
Veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The Veteran does not assert, and his service records do not show, 
that he participated in combat.  The Board therefore finds that 
the Veteran did not participate in combat.  See Cohen v. Brown, 
10 Vet. App. 128, 145 (1997).

The Veteran asserts that he has PTSD due to an in-service  sexual 
assault.  In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence is 
required to fulfill the requirement for 'credible supporting 
evidence'" of a claimed stressor and that "[a]n opinion by a 
mental health professional based on a post- service examination 
of the Veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD diagnoses 
other than those arising from personal assault.  Id. at 280.  
With regard to personal assault cases, the Court pointed out that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavior changes by a clinician 
and interpretation in relation to a medical diagnosis."  Id.  
(Citing VA Adjudication Procedure Manual M21-1 (M21-1) (now M21-
1MR).  The Court held that these provisions of the VA 
Adjudication Procedure Manual, which provide special evidentiary 
procedures for PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations.  See 
YR v. West, 11 Vet. App. 393 (1998); Cohen, 10 Vet. App. at 128.

The Court in Patton noted that M21-1 improperly appeared to 
require that the existence of the in-service stressor be shown by 
a preponderance of evidence.  Any such requirement would be 
inconsistent with the equipoise doctrine where the benefit of the 
doubt is given to the claimant unless the evidence preponderates 
against the claim.

Under 38 C.F.R. § 3.304(f)(3) if a post-traumatic stress disorder 
claim is based on in-service personal assault, evidence from 
sources other than the Veteran's service records may corroborate 
the Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. The appellant was provided 
that notice in a September 2004 statement of the case.  VA may 
submit any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. § 
3.304(f)(3). 

Background

The Veteran's claim of entitlement to service connection for PTSD 
is based upon a claim that he was the victim of multiple sexual 
assaults while incarcerated at the U.S. Disciplinary Barracks at 
Fort Leavenworth, Kansas.  The Veteran was confined from August 
29, 1969 to August 12, 1970, and claims that during that time 
period he was continuously attacked by fellow inmate [redacted] 
[redacted].  The Veteran stated that he was raped by Mr. [redacted] and 
two or three other inmates during the initial attack and that he 
was attacked by Mr. [redacted] continuously during his confinement.  
The Veteran reported in his October 2003 statement that he never 
reported the attacks for fear of retaliation and further physical 
harm.  The Veteran additionally stated that the only people aware 
of the attacks aside from him were his counselors and doctors.  

The Veteran's service treatment records, including the records 
from his period of confinement are unremarkable for any 
complaints, findings, or treatment for a sexual assault.  There 
are claims of dizziness and a possible seizure disorder but no 
complaints or treatment for any physical assault.

Post service beginning in January 1979, the Veteran was treated 
for chronic Ethanol and crack cocaine dependence.  This treatment 
continued sporadically until 2003.  A 1984 report shows the 
Veteran with diagnosis of Borderline Personality disorder and a 
polysubstance abuse problem.  

The first evidence of a diagnosis of posttraumatic stress 
disorder is in a June 2003 VA treatment record which related the 
Veteran's diagnosis to his claim of sexual assault while confined 
in Fort Leavenworth.  The Veteran has provided various treatment 
records from VA facilities to include the San Francisco Vet 
Center showing continuous treatment and diagnoses of chronic PTSD 
from June 2003 through May 2007.  

The Veteran was provided a VA examination in November 2003.  The 
examiner opined that the Veteran was a reliable historian and 
that his diagnosis was based on his assault while confined at 
Fort Leavenworth.  The examiner diagnosed PTSD with depression 
and panic disorder secondary to PTSD.  

At a June 2008 Board hearing, the Veteran reiterated that he was 
gang raped and raped on a regular basis while confined at Fort 
Leavenworth.  He did not provide any further pertinent details 
than that previously of record.  He reported receiving ongoing 
treatment for PTSD.

The Veteran submitted a statement by his brother in June 2008.  
His brother stated that the Veteran has dealt with depression and 
alcohol abuse since his time in the military.  His brother stated 
that before the Army his brother was an outgoing person who loved 
his family but after service he was disrespectful to his mother 
and grandmother and would not return to Milwaukee.  Finally, his 
brother stated that the Veteran is constantly working to keep 
himself from going on drugs and alcohol and to prevent suicide.  

In response to the September 2008 Board remand, the Appeals 
Management Center (AMC) contacted Fort Leavenworth in order to 
determine if a [redacted] was confined there during the time of 
the Veteran's confinement.  Fort Leavenworth responded that they 
required the social security number and date of birth to identify 
individuals confined there.  The AMC contacted the Veteran and 
requested the information but he responded negatively.  

In August 2009, the Veteran contacted the United States 
Disciplinary Barracks and requested information concerning Mr. 
[redacted].  He was informed that one avenue for information 
concerning his claimed stressor would be to review his 
correctional treatment file.  The Barracks noted, however, that 
correctional treatment files are kept only for twenty years after 
which they are destroyed.  Hence, the Barracks reported that his 
file was destroyed in 1995.  

Analysis

In the instant case, the Veteran has asserted, including sworn 
testimony before the undersigned, that he is entitled to service 
connection for PTSD because this disorder is a direct result of 
an in-service rape.  However, a review of the service treatment 
records and post service medical evidence does not reveal any 
credible and reliable evidence which independently substantiates 
his assertions.

There is no evidence regarding any allegation of a sexual 
assault, or evidence of any behavioral changes in the service.  
The earliest post-service medical evidence of record is the June 
2003 VA treatment record.  The Veteran filed a claim for a 
nervous condition in July 1980, however, he failed to report for 
a VA examination and the claim was denied with no evidentiary 
development.  Previous VA treatment records from 1979 and 1984 
reveal absolutely no reference to the Veteran's claimed in-
service assault.  A letter from the Veteran's brother simply 
reported that he had depression for a long time.  The appellant's 
brother did not refer to any in-service sexual assault.  Neither 
the AMC nor the Veteran had the information necessary to 
corroborate the assertion that [redacted] was confined at the 
United States Disciplinary Barracks the same time as the Veteran.  
Essentially, there are neither lay statements nor third party 
records whereby the Veteran's complaints could be verified.  
After carefully considering all the evidence of record, the Board 
finds that the Veteran's account of having been raped in service 
is not credible.  In other words, there is no independently 
verifiable evidence that corroborates his alleged in-service 
stressor.

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran's credibility is substantially 
undermined by the fact that he did not claim to have been raped 
in service until he filed his claim for compensation benefits, 
some 32 years postservice.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  

While the appellant argues that he refused to discuss the alleged 
in-service rape because of threats made by the named perpetrator, 
this assertion lacks credibility.  Simply put, the Veteran was 
discharged from active duty in 1971, and he has presented no 
evidence that the alleged perpetrator essentially stalked him for 
decades, which in turn prevented the appellant from seeking help 
until 2003.  That is to say, there is no proof that anyone would 
have harmed the appellant if he would have come forward with 
evidence of the alleged rape years if not decades prior to 2003.

While the Veteran asserts that the onset of psychiatric symptoms 
is linked to the alleged in-service rape, such is simply not 
supported by the record.  As previously indicated, service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition; credible supporting evidence that the 
claimed in-service stressor occurred; and, a link established by 
medical evidence, between current symptoms and a verified in-
service stressor.  Although the medical evidence of record 
reflects a current diagnosis of PTSD, as well a November 2003 VA 
medical statement attributing the Veteran's PTSD to his in-
service sexual assault, the current diagnosis is based on 
unverified stressor events claimed by the Veteran.  Because the 
diagnosis rests on a stressor which cannot be verified, and 
because the evidence shows that the appellant's claimed stressor 
is not credible, the unverified stressor fails to satisfy the 
criteria noted above for a valid PTSD diagnosis for VA purposes.  
See 38 C.F.R. § 3.304(f).  It is well to recall that the 
determination regarding credibility is within the Board's 
purview, not that of the examiner.  See Smith v. Derwinski, 1 
Vet. App. 235, 237-38 (1991) (credibility is determined by the 
fact finder).

The Board has considered the Veteran's assertions that his PTSD 
is attributable to service.  However, as a lay person without the 
appropriate medical training and expertise, he is not competent 
to provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998).

Because the Veteran's alleged in-service stressor has not been 
verified, the Board must find that there is no valid diagnosis of 
PTSD upon which service connection may be granted.  As such, a 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran's claim 
must be denied, and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


